DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see page 8 of the amendment, filed 11/18/2021, with respect to the rejection(s) of claim(s) 21-22 and 24-40 under 35 USC 103 have been fully considered and are persuasive in that the Kobayashi reference does not teach a plurality of separate and distinct fan blades.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 1,630,397 to Marui.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21, 22, and 24-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,630,397 to Marui in view of US 8,890,775 to Kobayashi and in further view of US 9,426,638 to Johnson.
Regarding independent claim 21, Marui teaches a portable fan comprising a plurality of separate distinct blades (10-12) configured to extend into an open configuration (Fig. 1) and retract into a closed stackable configuration (Fig. 2), a handle (18 and 19) comprising a top end (proximate 23 in Fig. 1) and a bottom end (at 20 in Fig. 4), wherein the handle is coupled to a plurality of nestable blades (at 17) at the top end of the handle (Fig. 1-4) and wherein the bottom end of the handle is spaced away from the plurality of nestable blades along a length of the handle (Fig. 4).
Marui fails to teach that the blades are configured to display illuminated elements, or at least one computing device in communication with the illuminated elements, the at least one computing device including a sign-in interface, a color-select interface, an aid request interface, or any combination thereof.
Kobayashi teaches fan device comprising: a portable fan comprising a plurality of blades (formed by ribs 15 and face 14) and configured to extend into an open configuration (Fig. 1) and retract into closed configuration (col. 10, ll. 20-26) wherein the plurality of nestable blades comprise resilient materials (col. 10, ll. 1-8) and configured to display illuminated elements (col. 1, ll. 27-45, col. 11, ll. 62-67); and a handle (main rib 12a, 12b) coupled to the portable fan at a base portion of the portable fan (at 16, Fig. 1), wherein the handle is distinct from the nestable blades of the portable fan (Fig. 1) and wherein the handle (Fig. 1) comprises at least one computing device (‘CPU” see Fig. 3), in communication with the illuminated elements (col. 10, ll. 28-36, col. 11, ll. 62-67).
Marui is directed to a handheld fan which is configured to display an image or text (pg. 1, ll. 53-55).  Kobayashi teaches that illuminated elements may be installed on fan blades and controlled by a 
Johnson teaches a display includes at least one of: a sign-in interface, a color- select interface, or an aid request interface (col. 1, ll. 46-52 and Fig. 2a).  Johnson further teaches using an external, peripheral device in addition to a phone in order to effect the emergency aid request feature (col. 6, ll. 29-41). 
 Kobayashi teaches an electronic device (fan 10) which incorporates mobile communication functions (col. 1, ll. 19-25) in order to communicate by sending various data elsewhere (col. 5, ll. 44-53) while offering the benefit of being portable (col. 8, ll. 4-10).  Johnson teaches using a mobile, i.e. portable, device running a software application which is connected to a peripheral electronic device (36, col. 5, ll. 50-58) to not only display information, but also request aid (col. 3, ll. 45-59).  Because Kobayashi teaches a portable electronic device with communication functions (col. 1, ll. 19-25) and Johnson teaches using a portable electronic device to communicate a request for aid in an emergency situation (col. 3, ll. 45-59), it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the fan of Masui as modified by Kobayashi by including an air request interface as taught by Johnson for the purpose of alerting emergency service personnel of a personal emergency (Johnson abstract).
Regarding independent claim 34, Marui as modified by Kobayashi and Johnson teaches the structural elements of claim 21, also claimed in the method of claim 34, along with the steps of transitioning the fan device from the closed configuration to the open configuration by extending the plurality of nestable blades (Marui Fig. 1, pg. 1, ll. 42-45); and transmitting a signal to at a least one other auxiliary computing device by the computing device of the fan device (Kobayashi col. 10, ll. 39-41). 
Regarding independent claim 38, Marui as modified by Kobayashi and Johnson teaches a system, comprising: a fan device (Marui Fig. 1) comprising a handle (Marui 18, 19) coupled to a computing device (Kobayashi 40) and a portable fan (Kobayashi Fig. 1), the portable fan comprising a plurality of nestable blades (Marui 10-12) and configured to operate in an open configuration (Marui Fig. 1) and a closed configuration (Marui Fig. 2), the computing device comprising: a memory (Kobayashi 42) having computer-executable instructions encoded thereon (Johnson col. 7, ll. 14-27); and a processor (Kobayashi 40) functionally coupled to the memory (Kobayashi Fig. 3) and configured by the computer- executable instructions to: transmit a status signal to at least one external computing device (Johnson col. 7, ll. 14-27), wherein the status signal comprises the open configuration or closed configuration of the fan device; receive a response signal from the external computing device based on the status signal; and emit an external display based on the response signal from the external computing device (Johnson col. 8, ll. 17-39).
Regarding claim 22, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the fan device further comprises a battery compartment assembly (Kobayashi 28) coupled to the handle (Kobayashi Fig. 1), wherein the battery compartment assembly comprises a battery charging device (Kobayashi 29a, 29b).
Regarding claim 24, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device is a smart device comprising at least one of: a transmitter, and a receiver (Kobayashi claim 10 and claim 11).
Regarding claim 25, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device is powered by at least one of: an on-off activation switch or a multi-selection activation switch (Kobayashi col. 5, ll. 3-18).
Regarding claim 26, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the fan device is configured to be controlled remotely or wirelessly (Johnson col. 6, ll. 35-45).
Regarding claim 27, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the plurality of nestable blades are configured to spread into a half-circle formation in the open configuration (Kobayashi Fig. 1).
Regarding claims 28, 35, and 39, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21, method of claim 34, and system of claim 38 (as set forth above), wherein the computing device further comprises a global 2 of 7positioning system-enabled transmitter and the signal identifies the location of a user of the fan device based on a global positioning of the fan device (Johnson col. 7, ll. 23-27).
Regarding claim 29, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 28 (as set forth above), wherein the global positioning system-enabled transmitter is configured to transmit a global position of the fan device to another computing device (Johnson col. 7, ll. 14-27).
Regarding claim 30, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 29 (as set forth above), wherein the external display further comprises a text input box (Johnson Fig. 4) and a selection interface to activate the global positioning system-enabled transmitter (Johnson Fig. 2A, col. 3, ll. 60-62, col. 7, ll. 23-27).
Regarding claim 31, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device is configured to coordinate a 
Regarding claim 32, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), further comprising a universal serial bus port configured as a female connector (Kobayashi 25).
Regarding claim 33, Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 21 (as set forth above), wherein the computing device further comprises an audio system that includes at least one speaker (Kobayashi 52) and configured to synchronize an audio-visual output with the illuminated elements (Kobayashi col. 10, ll. 34-39. and col. 12, ll. 6-8).
Regarding claim 36, Marui as modified by Kobayashi and Johnson teaches the method of claim 35 (as set forth above), wherein the signal is transmitted in a radius of at least 30 feet from the fan device (Johnson col. 4, ll. 12-30).
Regarding claim 40, Marui as modified by Kobayashi and Johnson teaches the system of claim 38 (as set forth above), wherein the processor is further configured by the computer-executable instructions to update the external display based the proximity of the response signal to the fan device (Johnson col. 8, ll. 17-39).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,630,397 to Marui in view of US 8,890,775 to Kobayashi and in further view of US 9,426,638 to Johnson and in further view of US 8,945,328 to Longinotti-Buitoni.  Marui as modified by Kobayashi and Johnson teaches the multi-purpose portable fan of claim 22 (as set forth above), including the battery charging device (Kobayashi 29a, 29b), but fails to teach that the battery charging device comprises solar cells.
Longinotti-Buitoni teaches an electronic display which is powered by batteries charged by solar cells (col. 24, ll. 29-35).
Longinotti-Buitoni teaches that rechargeable batteries and solar panels are suitable options for powering an electroluminescent panel (col. 24, ll. 29-35).  Marui as modified by Kobayashi and Johnson also teaches a display utilizing an electroluminescent screen (Kobayashi col. 11, 4-5).  Because Kobayashi teaches a display utilizing an electroluminescent screen and Longinotti-Buitoni teaches that solar panels and rechargeable batteries are a suitable power source for an electroluminescent screen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Kobayashi by powering with solar panels and rechargeable batteries as taught by Longinotti-Buitoni for the purpose of providing a suitable power source (Longinotti-Buitoni col. 24, ll. 29-35, Kobayashi col. 11, 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745